DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on March 23, 2022.  

Claims 1-15 were cancelled. Claims 16-30 were amended and remain pending for examination.
 
Applicant’s arguments, with respect to the rejection(s) of amended claims 16-30 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations.	


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In claim 17, it is unclear to recite “including 4, 8, 16, and 20”. Do these numbers indicate locations of SSBs in a frame/ subframe? Also, it not clear why symbol locations in case of 30 KHz and 120 KHz subcarrier spacings are the same. 
In claim 17, the language does not recite an act/ structure to perform computations for those symbol locations.
In claim 19, it is confusing to recite the SSB includes 4 symbols, wherein PSS is mapped to 1 symbol, SSS – to 1 symbol, and PBCH – to 3 symbols – which totals up to 5 symbols. For the purpose of examination, SSB is considered to include 4 symbols occupied by PSS, SSS, PBCH. 


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19-20, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in Pub. No. US 2018/0131487 A1, hereinafter referred to as Ly, which claims the benefit of U.S. Provisional Application Ser. No. 62/433,098 filed on Dec. 12, 2016, hereinafter referred to as Prov’98, in view of Lee et al. in Pub. No. US 2020/0084737 A1, hereinafter referred to as Lee, which claims the benefit of U.S. Provisional Application No. 62/419,409 filed on Nov.08, 2016, hereinafter referred to as Prov’09.


Regarding claim 16, Ly discloses a method performed by a terminal in a communication system (method of detecting synchronization signals by user equipment {UE}, e.g., terminal, for timing and frequency synchronization, element 110 in Fig.9, and para.73), the method comprising:
identifying a subcarrier spacing of a synchronization signal (SSB)  corresponding to a frequency (identifying subscarrier spacing of synchronization signals, [para.71 in Ly, or para.41 in Prov’93], or receiving synchronization signals and a PBCH, e.g., SSB, in a frequency [para.78 in Ly, or para.22 in Prov’93]) wherein the SSB includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (SSB includes  PSS, SSS, and PBCH, para.46 in Ly, or Fig.3 in Prov’93]);
identifying a frequency of SSs (assuming frequency locations of synchronization signals {SS}, para.84, lines 1-3 in Ly, or para.8 in Prov’93]);
detecting the SSB (detecting SS, para.5 in Ly, or para.50 in Prov’93); and
acquiring synchronization by the detected SSB (performing timing and frequency synchronization with network by detecting SS/ SSB, para.12 in Ly, or para.22, 47-51 in Prov’93)
Ly does not disclose identifying a frame structure type, which is defined based on a parameter associated with the subcarrier spacing of the SSB and a parameter associated with the frequency; identifying a symbol location of the SSBs in a time domain based on the frame structure type; and detecting the SSB based on the symbol location of the SSB, which is one among SSB candidates for the frame structure type; which are known in the art and commonly applied in communications field for data communications, as suggested in Lee’s teachings as below.
Lee, from the same field of endeavor, teaches:
identifying a frame structure type, which is defined based on a parameter associated with the subcarrier spacing of the SSB and a parameter associated with the frequency (determining synchronization signal configuration/ arrangement, e.g., frame structure type, providing SSBs, [para.66, or Fig.3 or Fig.5 in Lee or in Prov’09], wherein synchronization signal configurations are with respect to different communication modes, e.g., signals having 15 kHz, 30 kHz, or 60 kHz subcarrier spacing [para.48 in Lee, or para.7 in Prov’09] and frequeny [oara,47 in Lee, or para.36 in Prov’09]); 
identifying a symbol location of the SSBs in a time domain, based on the frame structure type (determining synchronization signal occupies one half of a symbol, one symbol, or two symbols, e.g., in time domain, para.50 in Lee, or Fig.3 in Prov’09); and 
detecting the SSB based on the symbol location of the SSB, which is one among SSB candidates for the frame structure type (detecting begininning of SSB, [para.64 in Lee, or para.50 in Prov’09] among SSBs [elements 302 in Fig.3 of Lee or Prov’09]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before invention was filed to acquire synchronization by the SSB symbol location in a time domain based on the frame structure type; thus providing efficient processing and reducing the computatinal complexity in the system by flexibly placing SSBs in a subframe for synchronization using SS of different subcarrier spacings.


Regarding claim 19, Ly in view of Lee disclose wherein the SSB includes 4 symbols (synchronization signal block may be four symbols in length, see para.46 in Ly, or Fig.3 in Prov’93), 
wherein the PSS is mapped to 1 symbol, the SSS is mapped to 1 symbol, and the PBCH is mapped to 3 symbols (element 308 of Fig.3A in Ly, or Fig.3 in Prov’93), 
wherein the PSS, the SSS, and the PBCH are time division multiplexed see para.46 in Ly, or Fig.3 in Prov’93), and 
wherein a number of SSB candidates depends on the frame structure type (providing SSBs based on SS configuration, see para.66 in Lee).

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 16, except that claim 20 is illustrated from the base station perspective, of which recited functions are disclosed (see para.80-87 in Ly). 

 
Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 19 above, except that claim 23 is recited from the base station perspective.


Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 16 above, except that claim 24 is in a device claim format, and Ly [in claim 24] also discloses a terminal (UE, element 110 in Fig.9) comprising a transceiver (transceiver, element 902 in Fig.9) and a controller  (processors, element 912 in Fig.9) configured to perform the claimed invention


Regarding claim 27, claim 27 is rejected for substantially same reason as applied to claim 19 above, except that claim 27 is in a device claim format.


Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 20 above, except that claim 28 is in a device claim format, and Ly [in claim 28] also discloses a base station (base station, element 105 in Fig.10) comprising a transceiver (transceiver, element 1002 in Fig.10) and a controller (processor, element 1012 in Fig.10) configured to perform the claimed invention.


Claims 17, 21, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Lee, as applied to claims 16, 20, 24, and 28 above, respectively, and further in view of Kim et al. in Pub. No. US 2019/0326934 A1, hereinafter referred to as Kim, which claims the benefit of U.S. Provisional Application No. 62/538,049 filed on July 28, 2017, hereinafter referred to as Prov’49. 


Regarding claim 17, Ly in view of Lee do not disclose wherein a first symbol location of the SSB includes one of 4, 8, 16, 20, in case that the subcarrier spacing is 30kHz, and wherein the first symbol location of the SSB includes one of 4, 8, 16, 20, in case that the subcarrier spacing of the SSB is 120kHz; which is known in the art and commonly applied in communications field for data communications, as suggested in Kim’s teachings as below.
Kim, from the same field of endeavor, teaches the location is represented by indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 30kHz, and wherein indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 120kHz (30 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20 and 120 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20, para.187, Table 6 in Kim, or section “Cell Search”, pg.54 in Prov’49).
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to identify the indices of first symbols of the candidates of the synchronization signal block; thus facilitating a fast cell search from decoding the synchronization block at determined positions. 


Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 17 above, except that claim 21 is recited from the base station perspective.


Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 17 above, except that claim 25 is in a device claim format.


Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 21 above, except that claim 29 is in a device claim format.


Claims 18, 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Lee, as applied to claims 16, 20, 24, and 28 above, respectively, and further in view of Jung et al. in Pub. No. US 2018/0098298 A1, hereinafter referred to as Jung, which claims the benefit of U.S. Provisional Application No. 62/402,825 filed on September 30, 2016, hereinafter referred to as Prov’25.


Regarding claim 18, Ly in view of Lee do not disclose wherein the subcarrier spacing of the SSB includes one of 15kHz, 30kHz, 120kHz, and 240kHz; which is well known in the art and commonly applied in communications field for data communications, as suggested in Jung’s teachings as below.
Jung, from the same field of endeavor, teaches the subcarrier spacing includes one of 15kHz, 30kHz, 120kHz, and 240kHz (subcarrier spacing includes 15kHz, 30kHz, 120KHz, and 240kHz, para.30-31 in Jung or pg.7 in Prov’25) – as well known in the art that such numerology set is supported by wireless devices in 5G communications. 


Regarding claim 22, claim 22 is rejected for substantially same reason as applied to claim 18 above, except that claim 22 is recited from the base station perspective.


Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 18 above, except that claim 26 is in a device claim format.


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 22 above, except that claim 30 is in a device (base station) claim format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee’63 is cited to show that detecting synchronization signal blocks (SSBs) according to their indices, wherein SSBs are mapped in a time domain corresponding to the subcarrier spacing, and performing synchronization based on the detected SSB – would obtain synchronization accuracy for multiple configured subcarrier spacings without causing unnecessary increase of synchronization signal overhead and UE receiver complexity -- similar to the claimed invention.
.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /C.Q.T./



DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on March 23, 2022.  

Claims 1-15 were cancelled. Claims 16-30 were amended and remain pending for examination.
 
Applicant’s arguments, with respect to the rejection(s) of amended claims 16-30 have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations.	


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19-20, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. in Pub. No. US 2018/0131487 A1, hereinafter referred to as Ly, which claims the benefit of U.S. Provisional Application Ser. No. 62/433,098 filed on Dec. 12, 2016, hereinafter referred to as Prov’98, in view of Lee et al. in Pub. No. US 2020/0084737 A1, hereinafter referred to as Lee, which claims the benefit of U.S. Provisional Application No. 62/419,409 filed on Nov.08, 2016, hereinafter referred to as Prov’09.


Regarding claim 16, Ly discloses a method performed by a terminal in a communication system (method of managing synchronization signal by user equipment {UE}, e.g., terminal, element 110 in Fig.9, and para.71), the method comprising:
identifying a subcarrier spacing of a synchronization signal (SSB)  (identifying synchronization numerology, e.g., 15 KHz, at identified frequency band [para.73 in Ly, or para.41-42 in Prov’93] or at each frequency that carries a synchronization signal [para.45, lines 13-16] in Ly, or para.49 in Prov’93]), or wherein synchronization is performed via synchronization signals {SS} or synchronization blocks {SSBs} [para.46 and 65, lines 1-9 in Ly, or Fig.3 in Prov’93]), wherein the SSB includes a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (SSB includes  PSS, SSS, and PBCH, para.46 in Ly, or Fig.3 in Prov’93]);
identifying a location of the SSBs (identifying locations based on band category supported by UE [para.32 in Ly, or para.47-50 in Prov’93], wherein band category includes information on sync numerology, para.49, Table 1 in Ly, or para.47-50 in Prov’93) ;
detecting the SSB based on the location of the SSB (searching for at least one SS based on one or more identified frequency locations, para.79 in Ly, or para.47-50 in Prov’93); and
acquiring synchronization by the detected SSB (performing timing and frequency synchronization with network by detecting SS/ SSB, para.12 in Ly, or para.22, 47-51 in Prov’93)
Ly does not disclose identifying a subcarrier spacing of a synchronization signal (SSB) corresponding to a frequency, identifying a frame structure type, which is defined based on a parameter associated with the subcarrier spacing of the SSB and a parameter associated with the frequency; identifying a symbol location of the SSBs in a time domain, based on the frame structure type; and detecting the SSB based on the symbol location of the SSB, which is one among SSB candidates for the frame structure type; which are known in the art and commonly applied in communications field for data communications, as suggested in Lee’s teachings as below.
Lee, from the same field of endeavor, teaches:
identifying a subcarrier spacing of a synchronization signal (SSB) corresponding to a frequency (using parameters: subcarrier spacing, frequency to support communication mode [para.47 in Lee or para.36 in Prov’09] or using SSB numerology,e.g., subcarrier spacing, that is dependent on carrier frequency to determine communication mode [para.65 Lee or para.36 in Prov’09]), 
identifying a frame structure type, which is defined based on a parameter associated with the subcarrier spacing of the SSB and a parameter associated with the frequency (determining synchronization signal arrangement, e.g., frame structure, including synchronization signal configuration providing SSBs, para.66); 
identifying a symbol location of the SSBs in a time domain, based on the frame structure type; and detecting the SSB based on the symbol location of the SSB, which is one among SSB candidates for the frame structure type (determining symbol location of SS in SSB, para.63). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before invention was filed to acquire synchronization by the SSB symbol location in a time domain based on the frame structure; thus satisfying UEs services requirements by flexibly distinguishing between SSBs for decoding and performing accurate synchronization for communications – without causing unnecessary increase of SS overhead and receiver complexity.  


Regarding claim 19, Ly in view of Lee disclose wherein the SSB includes 4 symbols (synchronization signal block may be four symbols in length, see para.46 in Ly, or Fig.3 in Prov’93), 
wherein the PSS is mapped to 1 symbol, the SSS is mapped to 1 symbol, and the PBCH is mapped to 3 symbols (element 308 of Fig.3A in Ly, or Fig.3 in Prov’93), 
wherein the PSS, the SSS, and the PBCH are time division multiplexed see para.46 in Ly, or Fig.3 in Prov’93), and 
wherein a number of SSB candidates depends on the frame structure type (providing SSBs based on SS configuration, see para.66 in Lee).

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 16, except that claim 20 is illustrated from the base station perspective, of which recited functions are disclosed (see para.80-87 in Ly). 

 
Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 19 above, except that claim 23 is recited from the base station perspective.


Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 16 above, except that claim 24 is in a device claim format, and Ly [in claim 24] also discloses a terminal (UE, element 110 in Fig.9) comprising a transceiver (transceiver, element 902 in Fig.9) and a controller  (processors, element 912 in Fig.9) configured to perform the claimed invention


Regarding claim 27, claim 27 is rejected for substantially same reason as applied to claim 19 above, except that claim 27 is in a device claim format.


Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 20 above, except that claim 28 is in a device claim format, and Ly [in claim 28] also discloses a base station (base station, element 105 in Fig.10) comprising a transceiver (transceiver, element 1002 in Fig.10) and a controller (processor, element 1012 in Fig.10) configured to perform the claimed invention.


Claims 17, 21, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Lee, as applied to claims 16, 20, 24, and 28 above, respectively, and further in view of Kim et al. in Pub. No. US 2019/0326934 A1, hereinafter referred to as Kim, which claims the benefit of U.S. Provisional Application No. 62/538,049 filed on July 28, 2017, hereinafter referred to as Prov’49. 


Regarding claim 17, Ly in view of Lee do not disclose wherein a first symbol location of the SSB includes one of 4, 8, 16, 20, in case that the subcarrier spacing is 30kHz, and wherein the first symbol location of the SSB includes one of 4, 8, 16, 20, in case that the subcarrier spacing of the SSB is 120kHz; which is known in the art and commonly applied in communications field for data communications, as suggested in Kim’s teachings as below.
Kim, from the same field of endeavor, teaches the location is represented by indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 30kHz, and wherein indices of first symbols of the candidates of the synchronization signal block includes 4, 8, 16, 20, if the subcarrier spacing is 120kHz (30 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20 and 120 KHz sub-carrier spacing: 4 candidate SS/PBCH blocks with respective first OFDM symbol indexes of 4, 8, 16, and 20, para.187, Table 6 in Kim, or section “Cell Search”, pg.54 in Prov’49).
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the effective filing date of the claimed invention to identify the indices of first symbols of the candidates of the synchronization signal block; thus facilitating a fast cell search from decoding the synchronization block at determined positions. 


Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 17 above, except that claim 21 is recited from the base station perspective.


Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 17 above, except that claim 25 is in a device claim format.


Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 21 above, except that claim 29 is in a device claim format.


Claims 18, 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ly in view of Lee, as applied to claims 16, 20, 24, and 28 above, respectively, and further in view of Jung et al. in Pub. No. US 2018/0098298 A1, hereinafter referred to as Jung, which claims the benefit of U.S. Provisional Application No. 62/402,825 filed on September 30, 2016, hereinafter referred to as Prov’25.


Regarding claim 18, Ly in view of Lee do not disclose wherein the subcarrier spacing of the SSB includes one of 15kHz, 30kHz, 120kHz, and 240kHz; which is well known in the art and commonly applied in communications field for data communications, as suggested in Jung’s teachings as below.
Jung, from the same field of endeavor, teaches the subcarrier spacing includes one of 15kHz, 30kHz, 120kHz, and 240kHz (subcarrier spacing includes 15kHz, 30kHz, 120KHz, and 240kHz, para.30-31 in Jung or pg.7 in Prov’25) – as well known in the art that such numerology set is supported by wireless devices in 5G communications. 


Regarding claim 22, claim 22 is rejected for substantially same reason as applied to claim 18 above, except that claim 22 is recited from the base station perspective.


Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 18 above, except that claim 26 is in a device claim format.


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 22 above, except that claim 30 is in a device (base station) claim format.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim’39, Ko, Lee’63, Sheng, Somina, Wu, Yin, and Yum are all cited to show that detecting synchronization signal blocks (SSBs) according to their indices, wherein SSBs are mapped in a time domain corresponding to the subcarrier spacing, and performing synchronization based on the detected SSB – would obtain synchronization accuracy for multiple configured subcarrier spacings without causing unnecessary increase of synchronization signal overhead and UE receiver complexity -- similar to the claimed invention.
.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     	


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465